Citation Nr: 1747125	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

2. Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1976 and from September 1990 to June 1991.

These matters come before the Board of Veterans' Appeals on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file is currently in the jurisdiction of the Montgomery, Alabama RO.

The appeal was before the Board in August 2016, when it was remanded to schedule a Board hearing.  In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his February 2017 hearing, the Veteran essentially contended that his prior VA examinations were inadequate in light of recent decisions by the U.S. Court of Appeals for Veterans Claims.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a new examination is warranted that takes into consideration the Mitchell and Correia decisions, to include, if practicable, a retrospective opinion on the severity of the Veteran's bilateral knee disability since December 22, 2005, the date service connection was granted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the bilateral knee disability on appeal.

2. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected patellofemoral pain syndrome of the right and left knees.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's bilateral knees, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the right and the left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Based on a review of the record, the examiner should also, to the extent practicable, discuss whether the examination findings are reflective of the severity of the bilateral knee disability dating back to December 22, 2005.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims, performing all additional development deemed necessary.  If either issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2016).




